UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1709



BOGALECH DRESSEI YIFERU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-930-372)


Submitted:   October 31, 2006             Decided:   January 10, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bogalech Dressei Yiferu, Petitioner Pro Se. M. Jocelyn Lopez
Wright, Daniel Eric Goldman, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bogalech    Dressei    Yiferu,      a    native     and    citizen     of

Ethiopia,   petitions    for    review    of    an   order     of    the   Board   of

Immigration   Appeals    affirming       without     opinion    the    Immigration

Judge’s (IJ) denial of her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Yiferu fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Yiferu

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).             In addition, we uphold

the IJ’s finding that Yiferu failed to establish that it was more

likely than not that she would be tortured if removed to Ethiopia.

See 8 C.F.R. § 1208.16(c)(2) (2006).

            Accordingly,   we     deny    the   petition       for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                    - 2 -